Hill, J.
1. Where an original deed is lost, a copy of such deed may be established by the superior court of the county where the land lies, and, when so established, shall have the effect of the original deed. Civil Code (1910), § 4191.
2. Such .proceeding does not involve the question of title to the land, so as to confer jurisdiction on the Supreme Court to hear and determine such case when brought from the trial court on writ of error. The Court of Appeals, and not the Supreme Court, has jurisdiction.

Transferred to the Court of Appeals.


All the Justices concur.